     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 1 of 17 PageID #: 1



1
                                 UNITED STATES DISTRICT COURT
2                           FOR THE WESTERN DISTRICT OF LOUISIANA
3                                    SHREVEPORT DIVISION

4    DANIEL WOODS,                                       CIVIL ACTION NO.:
5                     Plaintiff,                         JURY REQUESTED
6
     vs.                                                 JUDGE:
7
     3M COMPANY, AEARO TECHNOLOGIES                      MAGISTRATE:
8    LLC,
9                                                        COMPLAINT—PRODUCTS LIABILITY
                      Defendants
10
                                   COMPLAINT AND JURY DEMAND
11
                  DANIEL WOODS (“Plaintiff”) by and through the undersigned counsel, brings this
12

13
           Complaint seeking judgment against Defendants 3M COMPANY (“3M”) and AEARO

14         TECHNOLOGIES LLC (individually “AEARO” and collectively “Defendants” or

15         “3M/Aearo”) for personal injuries incurred while in training and/or on active military duty,
16
           resulting from Defendants’ defective and unreasonably dangerous product, the Dual-ended
17
           Combat Arms™ earplugs (Version 2 CAEv.2) (“Dual-ended Combat Arms™ earplugs”). At
18

19
           all times relevant hereto, the Dual-ended Combat Arms™ earplugs were manufactured,

20         designed, formulated, tested, packaged, labeled, produced, created, made, constructed,

21         assembled, marketed, advertised, promoted, distributed, and sold by Defendants.
22
                                                 I.     PARTIES
23
           1. Plaintiff Daniel Woods is an individual residing in the Parish of Caddo, in the State of
24

25
              Louisiana.

26         2. Defendant 3M Company (“3M”) is an entity organized under the laws of Delaware and

27            has its principal place of business located at 3M Center, Bldg. 224-5N-40, St. Paul,
28
     COMPLAINT—PRODUCTS LIABILITY - 1
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 2 of 17 PageID #: 2



1          Minnesota 55144. Defendant 3M is registered to transact business in Louisiana and may
2
           be served with process on its registered agent, Corporation Service Company, located at
3
           501 Louisiana Avenue, Baton Rouge, Louisiana 70802.
4
        3. Defendant Aearo Technologies LLC (“Aearo”) is a limited liability company which,
5

6          upon information and belief, has 3M as its sole member. Aearo is thus a citizen of

7          Delaware and Minnesota.
8
                                  II.    JURISDICTION AND VENUE
9
        4. This court has subject matter jurisdiction over this action under 28 U.S.C. § 1332.
10
           Complete diversity of citizenship exists between the parties, and the amount in
11

12         controversy is greater than $75,000. Plaintiff and Defendants are citizens of different

13         states.
14
        5. Personal jurisdiction over the Defendants is proper because they have done business in
15
           the State of Louisiana, have committed a tort in whole or in part in the State of Louisiana,
16
           have substantial and continuing contact with the State of Louisiana, and derive
17

18         substantial revenue from goods used and consumed within the State of Louisiana. In fact,

19         there are multiple military bases in the State of Louisiana, that include servicemen from
20
           the Army, Air Force, Navy and Marine Corps branches of the military, to which
21
           Defendants have provided their products.
22
        6. Defendants purposefully availed themselves to business dealings in the State of Louisiana
23

24         and could reasonably expect to respond to complaints therein. Defendants’ purposeful

25         availment of the benefit and protection of the laws of Louisiana is sufficient to support
26
           proper exercise of personal jurisdiction over Defendants.
27

28
     COMPLAINT—PRODUCTS LIABILITY - 2
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 3 of 17 PageID #: 3



1       7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part of
2
           the events or omissions giving rise to the claim occurred in this District.
3
                                    III.    FACTUAL ALLEGATIONS
4
                                            Plaintiff Daniel Woods
5

6       8. Plaintiff Daniel Woods served in the Marines Corps from June 27, 2003 to June 26, 2009.

7          His military occupational specialty was infantry/machine gunner.
8
        9. Prior to joining the Marines, Plaintiff Woods had no signs or symptoms of hearing loss or
9
           tinnitus. Plaintiff has no family history of hearing loss or tinnitus.
10
        10. Plaintiff Woods was deployed twice. He was first deployed to Kuwait in 2006. He was
11

12         then deployed to Iraq in 2007 until 2008.

13      11. Plaintiff Woods was issued the Duel-ended Combat Arms™ earplugs which were
14
           designed, manufactured, marketed and sold by Defendants.
15
        12. Plaintiff wore the Duel-ended Combat Arms™ while firing weapons and during activities
16
           which produced dangerous levels of noise.
17

18      13. Plaintiff observed and followed all instructions provided by Defendants for the proper

19         and effective use of the Dual-ended Combat Arms™ earplugs.
20
        14. Plaintiff was never instructed that folding back the flange on the Dual-ended Combat
21
           Arms™ earplug was necessary to ensure a proper fit.
22
        15. Plaintiff remembers the earplugs in question coming loose while using them.
23

24      16. Plaintiff was granted service-connection for tinnitus as directly related to military service

25         on June 27, 2009.
26
        17. As a results of using these defective earplugs during his time of service, Plaintiff
27
           continues to suffer daily from tinnitus and other damages.
28
     COMPLAINT—PRODUCTS LIABILITY - 3
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 4 of 17 PageID #: 4



1                                              Defendants
2
        18. On July 26, 2018, 3M agreed to pay $9.1 million to resolve allegations that it knowingly
3
           supplied the Dual-ended Combat Arms™ Earplugs to the United States military without
4
           disclosing defects that hampered the effectiveness of the hearing protection device. See
5

6          United States ex rel. Moldex-Metric, Inc. v. 3M Company, Case No. 3:16-cv-01533-DCC

7          (D.S.C. 2016). In that case, the United States alleged that 3M, and its predecessor, Aearo,
8
           knew that the Dual-ended Combat Arms™ Earplugs were too short for proper insertion
9
           into users’ ears and that the earplugs could loosen imperceptibly and therefore did not
10
           perform well for certain service members. The United States also alleged that 3M did not
11

12         disclose the design defect to the military.

13      19. Defendants’ Dual-ended Combat Arms™ earplugs are non-linear, or selective
14
           attenuation, earplugs which were designed to provide soldiers with two different options
15
           for hearing attenuation depending upon how the plugs are worn. If worn in the “closed”
16
           or “blocked” position (olive end in), the earplugs are intended to act as a traditional
17

18         earplug and block as much sound as possible. If worn in the “open” or “unblocked”

19         position (yellow side in user’s ear), the earplugs are intended reduce loud impulse
20
           sounds, such as battlefield explosions and artillery fire, while allowing the user to hear
21
           quieter noises; for example, commands spoken by fellow soldiers and approaching enemy
22
           combatants. Both sides of the dual-sided earplugs were purported to provide adequate
23

24         protection for soldier’s ears when worn.

25      20. These earplugs were originally created by Aearo. Aearo was the global market leader in
26
           hearing and eye protection and was based in Indianapolis, Indiana. Aearo sold the Dual-
27
           ended Combat Arms™ earplugs until being acquired by 3M in 2008 for $1.2 billion (and
28
     COMPLAINT—PRODUCTS LIABILITY - 4
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 5 of 17 PageID #: 5



1          thus any liability associated with its past conduct.) 3M hired many of the same employees
2
           at Aearo that developed and tested the defective earplugs.
3
        21. Post-acquisition, the Dual-ended Combat Arms™ earplugs have been marketed and sold
4
           by 3M. Because 3M acquired both the assets and liabilities of Aearo, Aearo and 3M are
5

6          used interchangeably and all allegations against Aearo are directed as a matter of law

7          against 3M and thus 3M is jointly and severally liable for Aearo’s conduct as alleged
8
           herein.
9
        22. Upon information and belief, 3M/Aearo was aware of the defects as early as 2000,
10
           several years before 3M/Aearo became the exclusive provider of earplugs to the United
11

12         States military.

13      23. Defendants knew at the time they received the exclusive contract to supply earplugs to
14
           the military between 2003 and 2015, that these earplugs had dangerous defects. The
15
           design of the earplug prevents a snug fit in the ear canal of the wearer, an inherent defect
16
           about which there was no adequate warning. Defendants’ standard fitting instructions
17

18         state the wearer is to grasp the earplug by the stem and insert it into the ear canal. When

19         inserted according to Defendants’ standard fitting instructions, the edge of the third
20
           flange of the non-inserted end of the earplug presses against the wearers’ ear canal and
21
           folds back to its original shape, thereby loosening the seal in their ear canals and
22
           providing inadequate protection. Because the earplugs are symmetrical, the standard
23

24         fitting instructions will result in a loosening of the seal whether either side is inserted into

25         the ear canal.
26
        24. Upon information and belief, these dangerous design defects were known to Aearo in
27
           2000 (and later 3M) when it completed testing Dual-ended Combat Arms™ earplugs.
28
     COMPLAINT—PRODUCTS LIABILITY - 5
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 6 of 17 PageID #: 6



1       25. Despite this knowledge, in 2003 and possibly earlier, Aearo submitted a bid in response
2
           to the military’s Request for Proposal to supply large quantities of these defective
3
           earplugs and entered into a contract pursuant to which it became the exclusive supplier of
4
           earplugs to the military.
5

6       26. When Defendant Aearo/3M initially tested the earplugs prior to becoming the exclusive

7          provider of military earplugs, they were not able to achieve a satisfactory Noise
8
           Reduction Rating (“NRR”) with either end of the earplugs.
9
        27. In testing, when the closed end (olive side) was inserted into the wearer’s ear according
10
           to standard fitting instructions, the basal edge of the third flange of the open end (yellow
11

12         side) would press against the wearer’s ear and fold backwards. When the inward pressure

13         on the earplug was released, the yellow side flanges would return to their original shape
14
           and cause the earplug to loosen, often imperceptible to the wearer. Testing suggested an
15
           average NRR of 10.9, which was far below the adequate NRR that 3M/Aearo personnel
16
           would and should have expected for the closed end.
17

18      28. 3M/Aearo tested the subjects with the open end of the Dual- ended Combat Arms™

19         earplug and obtained a facially invalid -2 NRR, which would indicate that the closed end
20
           of the earplug actually amplified sound. 3M/Aearo represented the -2 NRR as a “0” NRR
21
           which 3M/Aearo has displayed on its packaging since its launch. 3M/Aearo falsely touted
22
           the “0” NRR as a benefit of the Dual- ended Combat Arms™ earplug, by suggesting that
23

24         soldiers will be able to hear their fellow soldiers and enemies while still providing some

25         protection. As stated however, the “true” -2 NRR actually amplifies sound thereby
26
           exposing the wearer to harm.
27

28
     COMPLAINT—PRODUCTS LIABILITY - 6
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 7 of 17 PageID #: 7



1       29. In the second round of testing, the test subjects were instructed to fold back the yellow
2
           flanges on the open end of the Dual- ended Combat Arms™ earplug prior to insertion in
3
           order to achieve a proper fit. Only by manipulating the earplugs in this way were they
4
           able to achieve a satisfactory NRR of 22.
5

6       30. However, these same instructions to manipulate the earplugs were not given to service

7          members. Because of this, Plaintiff and other service members only used the earplugs
8
           according to instructions provided by the Defendant, which did not instruct them to
9
           manipulate the earplugs to achieve a proper fit. As a result of not being properly
10
           instructed, Plaintiff suffered damages.
11

12      31. The Dual-ended Combat Arms™ earplugs also deviated from the specifications

13         promulgated by the U.S. Military, the American National Standards Institute, and the
14
           Environmental Protection Agency in a manner that rendered them unreasonably
15
           dangerous. Specifically, the earplugs did not comply with the Salient Characteristics of
16
           Medical Procurement Item Description (“MPID”) of Solicitation No. SP0200-06-R-4202.
17

18             a. The pertinent Salient Characteristics set forth in the MPID, which were uniform

19                 across all RFPs, in relevant part, are as follows:
20
                   2.1.1 Ear plugs shall be designed to provide protection from the impulse noises
21
                   created by military firearms, while allowing the wearer to clearly hear normal
22
                   speech and other quieter sounds, such as voice commands, on the battlefield.
23

24                 2.2.2. The sound attenuation of both ends of the ear plugs shall be tested in

25                 accordance with ANSI S3.19.
26
                   2.4 Workmanship. The ear plugs shall be free from all defects that detract from
27
                   their appearance or impair their serviceability.
28
     COMPLAINT—PRODUCTS LIABILITY - 7
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 8 of 17 PageID #: 8



1                  2.5 Instructions. Illustrated instructions explaining the proper use and handling of
2
                   the ear plugs shall be supplied with each unit.
3
        32. Defendants knew the design defects could cause the earplugs to loosen in the wearer’s
4
           ear, imperceptibly to the wearer and even trained audiologists visually observing a
5

6          wearer, thereby permitting damaging sounds to enter the ear canal by traveling around the

7          outside of the earplug, while the user and/or audiologist incorrectly believes that the
8
           earplug is working as intended.
9
        33. Defendants knowingly used the deliberately flawed retest of the closed end of the
10
           earplugs to sell Dual-ended Combat Arms™ earplugs to the military with the
11

12         representation that they possess a “22” NRR in the closed position.

13      34. Defendants’ standard instructions for “proper use” of its Dual-ended Combat Arms™
14
           earplugs do not instruct wearers to fold back the flanges of the opposite end before
15
           inserting the plug into the ear. Instead, Defendants improperly instruct wearers to simply
16
           insert the earplugs into the ear canal.
17

18      35. By failing to instruct wearers of the Dual-ended Combat Arms™ earplug to fold back the

19         flanges on the open/unblocked end of the plug before inserting the closed/blocked end of
20
           the plug into their ears (which is necessary to achieve the “22” NRR), Defendants falsely
21
           overstate the amount of hearing protection provided by the closed end of the plug.
22
        36. Defendants’ packaging and marketing of such earplugs with a labeled NRR of “22”
23

24         thereby misleads the wearer and has likely caused thousands of soldiers to suffer

25         significant hearing loss and tinnitus in addition to exposing millions more to the risk
26
           caused by Defendants’ defective earplugs.
27

28
     COMPLAINT—PRODUCTS LIABILITY - 8
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 9 of 17 PageID #: 9



1       37. Defendant was aware prior to selling the earplugs to the military, testing procedures and
2
           fitting instructions were unlawfully manipulated to obtain the NRRs they wanted on both
3
           ends of the Dual-ended Combat Arms™ earplug, and Defendant continued to use these
4
           inaccurate NRRs to market the earplugs to the military for more than ten years without
5

6          disclosing the design defect in the plugs.

7       38. Plaintiff reserves the right to supplement these facts after discovery.
8
                                         IV.    CAUSES OF ACTION
9
        A. PRODUCTS LIABILITY—DESIGN DEFECT
10
        39. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
11

12         further alleges as follows:

13      40. Defendant was in the business of designing, manufacturing, selling, and/or otherwise
14
           placing the Dual-ended Combat Arms™ earplugs in the steam of commerce.
15
        41. Defendants had a duty to manufacture, design, formulate, test, package, label, produce,
16
           create, make, construct, assemble, market, advertise, promote, and distribute, the Dual-
17

18         ended Combat Arms™ with reasonable and due care for the safety and well-being of U.S.

19         military service men and women, including Plaintiff, who were subject to and used the
20
           Dual-ended Combat Arms™ earplugs during their service with the U.S. military.
21
        42. At the time the Dual-ended Combat Arms™ earplugs were designed, manufactured and
22
           sold by the Defendant, they were defective in design and unreasonably dangerous. The
23

24         defective and unreasonably dangerous condition of the earplugs in question was a direct

25         and proximate cause of the injuries to the Plaintiff.
26

27

28
     COMPLAINT—PRODUCTS LIABILITY - 9
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 10 of 17 PageID #: 10



1        43. Plaintiff was a foreseeable user of the Dual-ended Combat Arms™ earplugs and
2
            Defendants knew that the Dual-ended Combat Arms™ earplugs would be used by U.S.
3
            military service men and women, including Plaintiff.
4
         44. Plaintiff received the earplugs in question in the condition expected and intended by the
5

6           Defendant.

7        45. Plaintiff used the earplugs in question for their intended and foreseeable purpose.
8
         46. The Dual-ended Combat Arms™ earplugs are defective in that the design of the earplug
9
            causes them to loosen in the wearer’s ear, imperceptibly to the wearer, thereby permitting
10
            damaging sounds to enter the ear canal by traveling around the outside of the earplug
11

12          while the user incorrectly believes that the earplug is working as intended.

13       47. The defect has the same effect when either end is inserted because the earplugs are
14
            symmetrical. In either scenario, the effect is that the earplug may not maintain a tight seal
15
            in some wearers’ ear canals such that dangerous sounds can bypass the plug altogether
16
            thereby posing serious risk to the wearer’s hearing unbeknownst to him or her.
17

18       48. Safer alternative designs existed other than the one used, which were economically and

19          technologically feasible and would have prevented or significantly reduced the risk of
20
            accident and/or injury in question without substantially impairing the utility of the Dual-
21
            ended Combat Arms™.
22
         49. The earplugs were defectively designed because the stem was too short, so that it was
23

24          difficult for users to insert the earplug deeply enough into their ear canal to obtain a

25          proper fit. This improper fit while using the earplugs in question caused Plaintiff’s
26
            injuries. Defendant could have designed the earplugs with a longer stem so that it would
27
            allow users to insert the plug deeper into their ear canal and obtain a proper fit.
28
      COMPLAINT—PRODUCTS LIABILITY - 10
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 11 of 17 PageID #: 11



1        50. Each alternative design for the defects in these earplugs was available in the market and
2
            would have been technologically and economically feasible at the time the Dual-ended
3
            Combat Arms™ earplugs were manufactured and would not have impaired the utility of
4
            the earplugs.
5

6        51. At the time the earplugs in question were sold, the defective design caused the product to

7           unexpectedly fail to function in a manner reasonably expected by an ordinary consumer.
8
            The defective and unreasonably dangerous design of the earplugs in question were a
9
            producing cause of Plaintiff’s injuries.
10
         52. At the time of Plaintiff’s use of the Dual-ended Combat Arms™ earplugs, the earplugs
11

12          were in the same or substantially similar condition as they were at the time they left

13          Defendant’s control and were placed into the stream of commerce.
14
         B. PRODUCTS LIABILITY—MANUFACTURING DEFECT
15
         53. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
16
            further alleges as follows:
17

18       54. The Dual-ended Combat Arms™ earplugs were originally designed, manufactured, and

19          sold by Defendant. At the time the earplugs in question were sold, Defendant was in the
20
            business of designing, manufacturing, selling, and/or otherwise placing the Dual-ended
21
            Combat Arms™ earplugs in the steam of commerce.
22
         55. Plaintiff received the earplugs in question in the condition expected and intended by the
23

24          Defendant.

25       56. Plaintiff used the earplugs in question for their intended and foreseeable purpose.
26
         57. When they left control of Defendant, defects in the manufacture of the earplugs in
27
            question rendered them defective and unreasonably dangerous in that they were difficult
28
      COMPLAINT—PRODUCTS LIABILITY - 11
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 12 of 17 PageID #: 12



1           for users to insert the earplugs deeply enough into the ear canal to obtain a proper fit.
2
            Specifically, the stem of the earplugs was too short. The defective manufacture of the
3
            Dual-ended Combat Arms™ earplugs directly and proximately caused Plaintiff’s injuries.
4
         C. PRODUCTS LIABILITY—FAILURE TO WARN
5

6        58. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and

7           further alleges as follows:
8
         59. Defendants failed to give adequate and proper warnings or instructions regarding the
9
            dangers of the Dual-ended Combat Arms™ earplugs. Defendant failed to warn potential
10
            and actual users of the dangers and risk of the defects. Specifically, Defendant failed to
11

12          provide adequate instructions to users regarding the need to manipulate the earplugs for

13          proper use. Defendants’ failure to warn rendered the earplugs defective and unreasonably
14
            dangerous and was a proximate cause of the Plaintiff’s injuries and damages.
15
         D. STRICT LIABILITY
16
         60. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
17

18          further alleges as follows:

19       61. The Dual-ended Combat Arms™ earplugs were originally designed, manufactured, and
20
            sold by Defendant. At the time the earplugs in question were sold, Defendant was in the
21
            business of designing, manufacturing, selling, and/or otherwise placing the Dual-ended
22
            Combat Arms™ earplugs in the steam of commerce.
23

24       62. Plaintiff received the earplugs in question in the condition expected and intended by the

25          Defendant.
26
         63. Plaintiff used the earplugs in question for their intended and foreseeable purpose.
27

28
      COMPLAINT—PRODUCTS LIABILITY - 12
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 13 of 17 PageID #: 13



1        64. Due to the design, the earplugs in question were not reasonably effective at reducing
2
            noise. The failure to appropriately design and manufacture the earplugs, which
3
            contributed to their ineffectiveness, was the direct and proximate cause of Plaintiff’s
4
            injuries.
5

6        65. Defendant placed the earplugs into the stream of commerce and expected or could

7           reasonably foresee the use of the Dual-ended Combat Arms™ earplugs by individuals
8
            and service members, such as Plaintiff, in the condition in which they were designed,
9
            manufactured and sold.
10
         66. The defective condition of the Dual-ended Combat Arms™ earplugs was undiscoverable
11

12          at the time of use. The defective condition was not observable by Plaintiff, who relied

13          upon Defendant to design, test, manufacture, sell and deliver the earplugs in a condition
14
            fit for the purposes intended.
15
         67. As a direct and proximate result of the Defendant failing to properly design, test,
16
            manufacture, sell and deliver the earplugs in question, Plaintiff has suffered personal
17

18          injuries. Thus, Defendant should be held strictly liable.

19       E. NEGLIGENCE
20
         68. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
21
            further alleges as follows:
22
         69. Defendants committed acts of omission and commission, which collectively and
23

24          severally constituted negligence, and that negligence caused Plaintiff’s injuries.

25       70. Defendant’s acts or omissions constituting negligence include but are not limited to the
26
            following:
27
                a. Failing to properly design the Dual-ended Combat Arms™ earplugs;
28
      COMPLAINT—PRODUCTS LIABILITY - 13
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 14 of 17 PageID #: 14



1               b. Failing to properly manufacture the Dual-ended Combat Arms™ earplugs;
2
                c. Failing to adequately test the Dual-ended Combat Arms™ earplugs;
3
                d. Failing to properly market the Dual-ended Combat Arms™ earplugs;
4
                e. Failing to properly instruct users of the Dual-ended Combat Arms™ earplugs;
5

6               f. Failing to warn consumers of a known defect/danger with the Dual-ended Combat

7                   Arms™ earplugs;
8
                g. Failing to recall the Dual-ended Combat Arms™ earplugs;
9
                h. Failing to disclose information known about dangers or defects in the Dual-ended
10
                    Combat Arms™ earplugs;
11

12              i. Concealing known dangers with the Dual-ended Combat Arms™ earplugs; and

13              j. Failing to meet or exceed internal corporate guidelines.
14
         F. PUNITIVE DAMAGES
15
         71. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
16
            further alleges as follows:
17

18       72. Defendants have acted willfully, wantonly, with an evil motive, and recklessly in one or

19          more of the following ways:
20
                a. By failing to disclose material facts regarding the dangerous and serious safety
21
                    concerns of Dual-ended Combat Arms™ earplug by concealing and suppressing
22
                    material facts regarding the dangerous and serious health and/or safety concerns
23

24                  of Dual-ended Combat Arms™ earplug;

25              b. By failing to disclose the truth and making false representations with the purpose
26
                    and design of deceiving and lulling Plaintiffs, and others, so that they would use
27
                    and rely upon the Dual-ended Combat Arms™ earplug;
28
      COMPLAINT—PRODUCTS LIABILITY - 14
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 15 of 17 PageID #: 15



1               c. By falsely representing the dangerous and serious health and/or safety concerns of
2
                    the Dual-ended Combat Arms™ earplug to the public at large, and Plaintiff in
3
                    particular.
4
         TOLLING OF THE STATUTE OF LIMITATIONS
5

6        73. Plaintiff filed this lawsuit within the applicable limitations period of first suspecting that

7           the Dual-ended Combat Arms™ earplugs caused his injuries. Plaintiff could not and did
8
            not, by the exercise of reasonable diligence, have discovered the wrongful cause of the
9
            Dual-ended Combat Arms™ earplugs-induced injuries at an earlier time, because, at the
10
            time of these injuries, the cause was unknown to Plaintiff. Plaintiff did not suspect, nor
11

12          did Plaintiff have reason to suspect, the cause of these injuries, or the tortious nature of

13          the conduct causing these injuries, until less than the applicable limitations period prior to
14
            the filing of this action.
15
         74. Furthermore, the running of any statute of limitations or repose has been tolled by reason
16
            of Defendants’ fraudulent concealment, including but not limited to through Defendants’
17

18          affirmative misrepresentations and omissions and Defendants’ failure to disclose known

19          but non-public information about the defective nature of the Dual-ended Combat Arms™
20
            earplug – information over which they had exclusive control, as set forth herein.
21
         75. Furthermore, Defendants are equitably estopped from relying on any statutes of limitation
22
            or repose by reason of Defendants’ active concealment, including but not limited to
23

24          through Defendants’ affirmative misrepresentations and omissions and Defendants’

25          failure to disclose known but non-public information about the defective nature of the
26
            Dual-ended Combat Arms™ earplug – information over which they had exclusive
27
            control, as set forth herein.
28
      COMPLAINT—PRODUCTS LIABILITY - 15
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 16 of 17 PageID #: 16



1        76. As a result of Defendants’ actions, Plaintiff was unaware, and could not reasonably know
2
            or have learned through reasonable diligence that the Plaintiff had been exposed to the
3
            defects and risks alleged herein, and that those defects and risks were the direct and
4
            proximate result of Defendants’ acts and omissions.
5

6        77. Through Defendants’ affirmative misrepresentations and omissions pertaining to the

7           safety and efficacy of the Dual-ended Combat Arms™ earplugs, Plaintiff was prevented
8
            from discovering this information sooner because Defendants herein misrepresented and
9
            continued to misrepresent the defective nature of the Dual-ended Combat Arms™
10
            earplugs.
11

12       78. Additionally, pursuant to the Servicemembers Civil Relief Act, the period of Plaintiff’s

13          military service may not be included in computing any statute of limitations applicable
14
            herein. See 50 U.S.C. § 3936.
15
                                                 DAMAGES
16
         79. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
17

18          further alleges as follows:

19       80. Plaintiff, DANIEL WOODS, alleges entitlement to such damages as are reasonable
20
            including, but not limited to, the following:
21
                a. Past, present, and future medical expenses;
22
                b. Past, present, and future pain and suffering;
23

24              c. Past, present, and future physical disfigurement suffered by Plaintiff;

25              d. Past, present, and future physical impairment suffered by Plaintiff;
26
                e. Past, present, and future mental anguish and distress;
27
                f. Past, present, and future lost wages and earnings;
28
      COMPLAINT—PRODUCTS LIABILITY - 16
     Case 5:19-cv-00575-EEF-KLH Document 1 Filed 05/03/19 Page 17 of 17 PageID #: 17



1                 g. Past, present, and future loss of earning capacity;
2
                  h. Past, present, and future loss of enjoyment of life;
3
                  i. Cost of suit;
4
                  j. Attorney’s fees;
5

6                 k. Punitive or exemplary damages in such amounts as may be proven at trial; and

7                 l. For all such other relief as to which Plaintiff may show himself justly entitled.
8
                                               JURY DEMAND
9
          81. Plaintiff hereby demands a trial by jury as to all claims in this action.
10
                                           PRAYER FOR RELIEF
11

12             WHEREFORE, Plaintiff DANIEL WOODS prays that Defendant be cited to appear

13    and answer herein and that after due proceedings are had, that there be judgment in favor of
14
      Plaintiff and against Defendants for all reasonable damages, legal interest, attorney’s fees, and
15
      costs.
16
               DATED:        MAY 3, 2019
17

18                                                       Respectfully Submitted,

19                                                       /s/ Stephen B. Murray, Sr.
                                                          Stephen Murray, Sr. (#9858)
20
                                                          Email: smurray@murray-lawfirm.com
21                                                        Stephen Murray, Jr. (# 23877)
                                                          Email: smurrayjr@murray-lawfirm.com
22                                                        Ruston Pritchard (#38379)
                                                          Email: rpritchard@murray-lawfirm.com
23
                                                          Kenneth Wink (#37921)
24                                                        Email: kwink@murray-lawfirm.com
                                                          MURRAY LAW FIRM
25                                                        650 Poydras Street, #2150
                                                          New Orleans, Louisiana 70130
26
                                                          Telephone: 504-525-8100
27                                                        Facsimile: 504-584-5249

28                                                        Attorneys for Plaintiff
      COMPLAINT—PRODUCTS LIABILITY - 17
